DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8 and 16 are objected to because of the following informalities:  the claims contain the word “aligne” which appears to be a misspelling of the word --align--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“first moving body unit…” and “first driving unit…” and “first detection unit…” in claim 1.
“second moving body unit…” and “second driving unit…” and “second detection unit…” in claim 5.
“first moving body unit…” and “first driving unit…” and “first detection unit…” and “alignment unit…” and “determination unit…” and “registration unit…” in claim 8.
“driving information obtaining unit…” and “determination unit…” and “calibration information registration unit…” in claim 9.
“second driving unit…” and “second detection unit…” and “moving body unit selection unit…” in claim 10.
“setting unit…” in claim 15.
“first moving body unit…” and “first driving unit…” and “first detection unit…” and “alignment unit…” and “determination unit…” and “registration unit…” in claim 16.
“driving information obtaining unit…” and “determination unit…” and “calibration information registration unit…” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-7, the words “the reference position” on line 8 of claim 1 render the claims indefinite. That is, the claims are indefinite because it is unclear whether “the reference position” refers to the selected “one reference position” on line 6 of claim 1 or whether “the reference position” refers to the plurality of predetermined reference positions on line 7 of claim 1. Accordingly, the claims are indefinite because the metes and bounds of the claims are unclear.
Additionally, the claims recite “the determining and detection value information” on lines 12-13 of claim 1. There is insufficient antecedent basis for this limitation in the claim.

	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohta et al. (US 2013/0238126 A1).
	Regarding claim 1, Ohta et al. disclose a calibration method for an operation apparatus including a first moving body unit capable of pivoting about a horizontally extending axis, a first driving unit configured to drive the first moving body unit, and a first detection unit configured to detect a pivot position of the first moving body unit (paragraph 0025, 0032, 0037), the calibration method including: aligning [a] first moving body unit (Figs. 1-2, element 22) to one reference position selected from a plurality of predetermined reference positions (paragraph 0039-0041, 0049); determining the [selected] reference position by comparing a driving parameter value of the first driving unit (Fig. 2, element 42) at the one reference position with determination parameter values respectively preset for the plurality of reference positions (paragraph 0018, 0044, 0047); and registering, as reference position information for calculating [a] pivot position, position information of the one reference position determined in the determining and detection value information of [a] first detection unit (Fig. 2, element 72; paragraph 0018, 0050).
Regarding claim 2, Ohta et al. disclose the calibration method for the operation apparatus as applied to claim 1 above, wherein the operation apparatus is a robot (Figs. 1-2 and 6, element 10) and further includes a stationary base (Figs. 1-2, element 11), and the first moving body is an upper arm (Figs. 1-2, element 22) of a vertical articulated robot connected to the base (paragraph 0039-0040). 
Regarding claim 3, Ohta et al. disclose the calibration method for the operation apparatus according to claim 1, wherein the operation apparatus is a robot and further includes an upper arm (Figs. 1-2, element 22) of a vertical articulated robot (paragraph 0039-0040), and the first moving body unit (Figs. 1-2, element 22) is a forearm of the vertical articulated robot connected to the upper arm (paragraph 0039-0041, 0049).
Regarding claim 5, Ohta et al. disclose the calibration method for the operation apparatus according to claim 1, wherein the operation apparatus further includes a second moving body unit (Fig. 2, element 23; paragraph 0039-0041) capable of pivoting about a horizontally extending second axis (Fig. 1, element 33; paragraph 0042), a second driving unit (Fig. 3, element 52) configured to drive the second moving body unit, and a second detection unit (Fig. 3, element 43) configured to detect a pivot position of the second moving body unit (paragraph 0044, 0047), and the calibration method further includes: selecting the first moving body unit as a moving body subjected to calibration (Fig. 3, element 90; paragraph 0054); and holding the second moving body unit at a holding position predetermined as the pivot position of the second moving body unit (paragraph 0049, 0112).
Regarding claim 7, Ohta et al. disclose the calibration method for the operation apparatus according to claim 1, wherein the first moving body unit includes one end that is axially supported to be pivotal, and the other end that is provided at a distance from the one end and moves on a circumferential track about a pivot shaft of the first moving body unit, and the plurality of reference positions are a horizontal position at which the one end and the other end are lined horizontally, and a vertical position at which the one end and the other end are lined vertically (paragraphs 0039-0041).
	Regarding claims 8 and 16, Ohta et al. disclose operation apparatus system comprising an operation apparatus (Fig. 1, element 10) and a control apparatus (Fig. 3, element RC) for the operation apparatus (paragraph 0038, 0048, 0053, 0055), the operation apparatus comprising: a first moving body unit (Figs. 1-2, element 22) capable of pivoting about a horizontally extending axis (Figs. 1-2, element J2; obtaining the deviation of the robot constant of the manipulator on the basis of differences between the joint position command values”); and registration unit configured to for register, as reference position information for calculating the pivot position, position information of the one reference position determined by the determination unit and detection value information of the first detection unit (paragraph 0013 and 0021 “calibration is performed by obtaining the deviation of the robot constant of the manipulator on the basis of the differences between the joint position command values and the actual measured values for each different attitude”).
Regarding claims 9 and 17, Ohta et al. disclose the operation apparatus system according to claims 8 and 16, wherein the control apparatus includes: a driving information obtaining unit (Fig. 3, element 90) configured to obtain information of the driving parameter value (drive command; paragraph 0049); a determination unit (Fig. 3, element 80) configured to register information of the determination parameter value (paragraph 0050); and a calibration information registration unit (Fig. 3, element 82) configured to register detection value information of the determined reference position and position information based on the detection value information (paragraph 0058).
Regarding claim 10, Ohta et al. disclose the operation apparatus system according to claim 8, wherein the operation apparatus is a robot (Fig. 1, element 10; paragraph 0038, 0048, 0053, 0055), the robot further includes a pivotal second moving body unit (Fig. 2, element 23; paragraph 0039-0041), a second driving unit (Fig. 2, element 43) configured to drive the second moving body unit (paragraph 0044, 0047), and a second detection unit (Fig. 2, element 73) configured to detect a pivot position of the second moving body unit (paragraph 0050), and the control apparatus further includes moving body unit selection unit configured to select a moving body unit from a plurality of moving body units subjected to calibration (Fig. 3, element 90; paragraph 0054).
Regarding claim 11, Ohta et al. disclose the operation apparatus system according to claim 8, wherein the first moving body unit comprises one end that is axially supported to be pivotal, and the other end that is provided at a distance from the one end and moves on a circumferential track about a pivot shaft of the first moving body unit (paragraph 0039-0041).
Regarding claim 12, Ohta et al. disclose the operation apparatus system according to claim 10, wherein the first moving body unit comprises first one end that is axially supported to be pivotal, and a first other end that is provided at a distance from the first one end and moves on a first circumferential track about a pivot shaft of the first moving body unit, and the second moving body unit comprises second one end that is axially supported to be pivotal by the first other end, and a second other end that is provided at a distance from the second one end and moves on a second circumferential track about a pivot shaft of the second moving body unit (paragraphs 0039-0041).
Regarding claim 13, Ohta et al. disclose the operation apparatus system according to claim 12, wherein the first driving unit and the second driving unit are motors, and the driving parameter value is a current value of the motor.
Regarding claim 14, Ohta et al. disclose the operation apparatus system according to claim 8, wherein a detection value of the first detection unit is a pulse value corresponding to a pivot angle of the first moving body unit (paragraph 0050).
Regarding claim 15, Ohta et al. disclose the operation apparatus system according to claim 13, wherein the control apparatus further comprises setting unit (Fig. 3, elements 52 and 53) configured to set at least one piece of operation position information, and the at least one piece of operation position information is angle information of the first moving body unit and the second moving body unit (paragraph 0048).
Allowable Subject Matter
Claims 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 4 and 6 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE MOYER whose telephone number is (571)270-7821. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Dale Moyer/Primary Examiner, Art Unit 3664